Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT ()F TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Petitioner,
V. CIVIL NO. SA-lS-CV-1323

$24,890.00, MORE OR LESS, IN UNITED
STATES CURRENCY

V\_/\./VVVV\./V\-/

Respondent.
VERIFIED COMPLAINT FOR FORFEITURE
Comes now Petitioner United States of America, by and tln'ough the United States Attorney
for the Western District of TeXas and the undersigned Assistant United States Attorney, pursuant
to Rule G, Supplernental Rules for Admiralty or Maritirne Claims and Asset Forfeiture Actions,
Fed. R. Civ. P., and respectfully states as follows:

I.
NATURE OF THIS ACTION

This action is brought by the United States of America seeking forfeiture to the United
States of the following property:

$24,890.00, More or Less, in United States Currency,
hereinafter the “Respondent Property.”

II.
JURISDICTION AND VENUE

Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the
United States, and under Title 28 U.S.C. § l355(a), jurisdiction over an action for forfeiture This
Court has in rem jurisdiction over the Respondent Property under Title 28 U.S.C. §§1355(b) and

1395. Venue is proper in this district pursuant to Title 28 U.S.C. § l355(b)(l) because the acts

Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 2 of 6

or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28 U.S.C.
§§ l355(b)(l)(B) and 1395(b) because the Respondent Property is found in this district.

III.
STATURY BASIS FOR FORFEITURE

This is a civil forfeiture action in rem brought against the Respondent Property for
violations of Title 21 U.S.C. §§801, et seq. and subject to forfeiture to the United States of
America pursuant to Title 21 U.S.C. § 881(a)(6), Which states:

§ 881. Forfeitures

(a) Subject property

The following shall be subject to forfeiture to the United States and no property

right shall exist in them:
={< >l< *

(6) All moneys, negotiable instruments, securities, or other things of value
furnished or intended to be furnished by any person in exchange for a controlled
substance or listed chemical in violation of this subchapter, all proceeds
traceable to such an exchange, and all moneys, negotiable instruments, and
securities used or intended to be used to facilitate any violation of this
subchapter.

IV.
FACTS IN SUPPORT OF VIOLATIONS

ln l\/Iay 2018, DEA received information that Keath White (WHITE) Was distributing
narcotics in the Caldwell County and Gonzales County areas. DEA began conducting
surveillance at WHITE’S residence located at 305 Hickory Avenue, Luling, Caldwell County,
Texas Within the Westem District of Texas. On July 19, 2018, DEA conducted surveillance at
305 Hickory and observed WHITE and an individual later identified as Teresa Lerma (LERMA)
leave the residence in a Gold 2000 Chevrolet Tahoe With LERMA driving and WHITE in the front
passenger seat. Surveillance Was maintained as the couple drove to Gonzales, Texas. Once in
Gonzales, Texas, the Gonzales PD stopped the vehicle for displaying an expired registrations

The Gonzales PD officer approached the vehicle and detected the odor of marijuana
2

Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 3 of 6

coming from inside the vehicle LERMA gave the officer consent to search the vehicle Upon
searching, the officer discovered a clear plastic baggie containing marijuana. While the officer
was searching the vehicle, WHITE informed another officer on the scene that the marijuana
belonged to him and that he had brought it with him to give to a friend in Gonzales, Texas.

DEA Task Force Offrcer Sean Sheehan arrived on the scene and explained to WHITE that
DEA had previously observed WHITE leaving his residence at 305 Hickory earlier in the day.
TFO Sheehan asked WHITE for consent to search 305 Hickory but WHITE refused. WHITE was
placed under arrest by Gonzales PD, and charges for possession of marijuana have been filed
against him in Gonzales County.

That same day, CaldWell County Sheriff’s Oftice applied for and received a state search
warrant (Docket # 18-07-0007) for WHITE’s residence at 305 Hickory. CaldWell County
Sheriff s officers and agents with DEA executed the search warrant that day and located 2.3 grams
of cocaine, 13.1 grams of methamphetamine and 3.9 ounces of marijuana along with three digital
scales, all within the kitchen of WHITE’s residence

Also on July 19, 2018, DEA agents conducted surveillance at 100 Felix Gonzalez, #219,
Luling, Texas, which is the residence of ANNA WHITE, WHITE’s mother. Agents observed
ANNA WHITE arrive at her residence with LERMA. Agents contacted ANNA WHITE and
asked for consent to search ANNA WHlTE’s residence ANNA WHITE gave consent. DEA
agents asked ANNA WHITE if she had any U.S. Currency or illegal narcotics within her residence
ANNA WHITE responded that she had a safe in the hallway closet that belonged to her son, Keath
White (WHITE). ANNA WHITE removed the safe from the closet and opened it, revealing
numerous bundles of U.S. Currency, later determined to total $24,890.00, which is the Respondent

Property in the instant civil action. ANNA WHITE indicated that she stores money for her son
3

Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 4 of 6

and has done so for about ten years. ANNA WHITE gave no explanation as to why she keeps
cash for her son instead of having it deposited at a bank, and when asked about the origin of her
son’s money found within the safe, ANNA WHITE gave conflicting answers as to the
origin/source of the cash.

A CaldWell County Sheriff’s Offrce K-9 was also present inside the residence and
conducted an open air search. The K-9 gave a positive alert for narcotics on the safe that had
contained the Respondent Property.

Texas Workforce Commission records indicate no recorded wages for WHITE from 2009
to 2016, wages of 812,074.50 for 2017, and no recorded wages for 2018.

Therefore, the facts reasonably establish that the Respondent Property represents money
furnished or intended to be furnished in exchange for a controlled substance, and/or that the
Respondent Property represents proceeds from WHITE’s illegal narcotics activity, and/or money
used or intended to be used to facilitate WHITE’S illegal narcotics activity, all in violation of Title
21 U.S.C. §§ 801, et seq. The Respondent Property is thus subject to civil forfeiture pursuant to
Title 21 U.S.C. § 881(a)(6).

V.
PRAYER

WHEREFORE, Petitioner, United States of America, prays that due process issue to
enforce the forfeiture of the Respondent Propeity, that due notice pursuant to Rule G(4) be given
to all interested parties to appear and show cause why forfeiture should not be decreed,1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

 

1 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Property.
4

Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 5 of 6

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Property be forfeited to the United States
of America, that the Property be disposed of in accordance with the law and for any such further
relief as this Honorable C_ourt deems just and proper.

Respectfully submitted,

JOHN F. BASH
United States Attorney

By: i\/Mf\,< brile C/i\/(W
MARYNELDA G.WALADE>;,
Assistant United States Attorney
Chief, Asset Forfeiture Section
601 N.W. Loop 410, Suite 600
San Antonio, Texas 78216
Tel: (210) 384-7040
Fax: (210) 384-7045
Email: mary.nelda.valadez@usdoj . gov
Texas Bar No. 20421844

Attomeys for the United States of America

Case 5:18-cv-01323 Document 1 Filed 12/20/18 Page 6 of 6

VERIF]`CA'i`lON
'l`asl< Force Offrcer Sean Sheehan7 declares and says that:
, 1. I am a Taslc Force O"'l`l"icer with the Drug Ent`orcement Administration, assigned to
the San Antonio District Offrce, and am the investigator responsible for the accuracy of the
' information provided in this litigation; and
2. l have read the above Verif`ied Complaint for Fort"eitux'e and know the contents
thereof; that the information contained in the lVerified Complaint for Forfeiture has been furnished
by official government sources; and based on information and belie'l", the allegations contained in
` the Verified Complaint for I*`orfciture are true

Pursuant to ’l`itle 28 U.S.C. 1746, 1 declare under penalty of perjury that the foregoing is

true and correct

lExecuted on this the ZQH" day of dec g odd .[ , 2018.

_e hedhmnTEMrce Offrcer
' ng Enf`orcernent Adnrinistration

San Antonio District Offrce

C.m /7.!2 T|FJH.-I LEIL§ZVV@`[Z B§:Plf BIBZ/@Z/ZT

Case 5:18-cv-01323 Document 1-1 Filed 12/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Petitioner,
V. CIVIL NO. SA-lS-CV-1323

$24,890.00, MORE OR LESS, IN UNITED
STATES CURRENCY

V\/`/V\/VVV\./V

Respondent
NOTICE OF COMPLAINT FOR FORFEITURE

l. On , 2018, a Verified Complaint for Forfeiture in rem
was filed in this Court by the United States Attorney for the Westein District of Texas and
Assistant United States Attorney Mary Nelda G. Valadez, against the property described below,
which is also specifically described in the Verified Complaint for Forfeiture, for violations of Title
21 U.S.C. §§ 801, et seq., and subject to forfeiture to the United States of Arnerica pursuant to
Title 21 U.S.C. § 881(a)(6), namely:

$24,890.00, More' or Less, in United States Currency,
hereinafter the “Respondent Property.”

2. Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably
appears to be a potential claimant shall be by direct notice Accompanying this notice is the
Verified Complaint for Forfeiture which has been filed in this cause and which describes the
Respondent Property. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest in
the Respondent Property who has received direct notice of this forfeiture action must file a Claim,
in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the notice was

sent, if delivered by mail (if mailed, the date sent is provided below), or Within 35 days of the
APPENDIX A

lCase 5:18-cv-01323 Document 1-1 Filed 12/20/18 Page 2 of 2

date of delivery, if notice Was personally served. An Answer or motion under Rule 12 of the
Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the Clairn
being filed.

The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez
Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant
United States Attorney Mary Nelda G. Valadez, 601 N.W. Loop 410, Suite 600, San Antonio,
Texas 78216, or default and forfeiture will be ordered. See Title 18 U.S.C. § 983(a)(4)(A) and
Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions.

Failure to follow the requirements set forth above will result in a judgment by default taken
against you for the relief demanded in the complaint

DATE NOTICE SENT:

 

Case 5:18-cv-01323 Document 1-2 Filed 12/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
Petitioner,
V. CIVIL N(). SA-18-CV-1323

$24,890.00, MORE OR LESS, IN UNITED
STATES CURRENCY

\_/\/\/\/\-/\./\./V\./V

Respondent.

ORDER FOR WARRANT OF ARREST OF PROPERTY

WHEREAS a Verified Complaint for Forfeiture in rem was filed on ,
2018, against the following property:

$24,890.00, More or Less, in United States Currency,
hereinafter the “Respondent Property,” alleging that the Respondent Property is subject to
forfeiture to the United States of Arnerica pursuant to Title 21 U.S.C. § 881(a)(6) for violations of
Title 21 U.S.C. §§ 801, et. seq.; IT IS THEREFORE

ORDERED that a Warrant for Arrest of Respondent Property issue as prayed for, and that
the United States Marshals Service or its designated agent for the Western District of Texas, or
any other law enforcement officer, or any other person or organization authorized by law to enforce
the warrant, be commanded to arrest the Respondent Property and to take actual or constructive
possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil
Procedure until further order of the Couit, and to use whatever means may be appropriate to protect
and maintain the Respondent Property while in custody, including designating a substitute
custodian or representative for the purposes of maintaining the care and custody of the Respondent

Property and to make a return as provided by law.

Case 5:18-cv-01323 Document 1-2 Filed 12/20/18 Page 2 of 2

SIGNED this day of , 2018.

 

UNITED STATES DISTRICT IUDGE

Case 5:18-cv-01323 Document 1-3 Filed 12/20/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
UNITED STATES OF AMERICA,
Petitioner,
V. CIVIL NO. SA-IS-CV~ISZS

$24,890.00, MORE OR LESS, IN UNITED
STATES CURRENCY

V\./V\./\./VVV\_/V

Respondent.
WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS ])ESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

WHEREAS a Verifred Complaint for Forfeiture in rem was filed on , 2018,
against the following property:

$24,890.00, More or Less, in United States Currency,
hereinafter the "Respondent Property,” alleging that the Respondent Property is subject to
forfeiture to the United States of Arnerica pursuant to Title 21 U.S.C. § 881(a)(6) for violations of
Title 21 U.S.C. §§ 801, et. Seq.; and

WHEREAS an Order has been entered by the United States District Court for the Western
District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United
States of America.

YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive
possession of Respondent Property as soon as practicable by serving a copy of this warrant on the

custodian in whose possession, custody or control the Respondent Property is presently found, and

to use whatever means may be appropriate to protect and maintain the Respondent Property in

Case 5:18-cv-01323 Document 1-3 Filed 12/20/18 Page 2 of 2

your custody until further order of this Court, including designating a substitute custodian or
representative for the purposes of maintaining the care and custody of the Respondent Property

and to make a return as provided by law.

SIGNED this day of \, 2018.

 

JEANNETTE CLACK
United States District Clerk
Western District of Texas

 

 

Deputy

JS 44 (Re\'. 06/17)

Case 5:18-cv-01323 Document 1-4 Filed 12/20/18 Page 1 of 1

CIVIL C()VER SHEET

The .iS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket slieet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORA/l.)

 

I.

(a) PLAINTIFFS

United States of Arnerica

(b) County of Residence ofFirst Listed Plaintiff
(EXCEPT[N U.S. PLA_INT[FF CASE§)

(C) Attorneys (Firm Name, Addre.rs, and Te[ep/wne Nmn[zel) '
Mary Nelda G. Va|adez, U.S. Attorney's Offrce

601 NW Loop 410, Suite 600, San Antonio, TX 78216

210-384-7040

DEFENDANTS

NOTE:

Attomeys (1{Known)

 

County of Residence of First Listed Defendant

$24,890.00, More or Less, in United States Currency

Bexar

(1N U.S. PLAINTYFI" CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (P/ace an "X" in One Bo.\' Onl)d

 

(Fo)' Dive)'siiy Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (P/ace an ‘L ”' in One Boxfo)'P/ai)it{l?'

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IZK l U.S. Goveriunent ij 3 Federal Questioii PTF DEF PTF DEF
Plaintit`f (U.S. Gove)'nmenl Nol a Part)d Citizen of This State i:l l Cl 1 Incorporated ar Principal Place [j 4 U 4
ofBusiness ln This State
ij 2 U.S. Govemmeiit El 4 Diversity Citizen of Another State Cl 2 U 2 lncorporated and Principal Place Cl 5 g 5
Det`endant ([ndicate Citizens/iip of Pa)'lie.r in Item 111) of Busixiess In Aiiotlier State
Citizen or Subject of a Cl 3 ij 3 Foreign Nation D 6 ij 6
Foreigg County
IV. NATURE OF SUIT (Place an “X" in Oue Bo.r O)ibp Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES l
El 110 lnsurance PERSONAL lNJURY PERSONAL INJURY tx 625 Dnig Related Seizrire Cl 422 Appeal 28 USC 158 ij 375 False Claims Act
Cl 120 Marine fl 310 Aii'plane |:l 365 Personal Injury - of Property 21 USC 881 ij 423 Withdrawal \:] 376 Qui 'l`am (31 USC
El 130 Miller Act [l 315 Airp]ane Product Prodiict Liability D 690 Otlier 28 USC 157 3729(3))
CI 140 Negotiable Instruinent Liability CI 367 Healtli Care/ i:| 400 State Reapportionment
ij 150 Recoveiy of Overpayment ij 320 Assault, Libel & Pliarmaceiitical PROPERTY R]GHTS g 410 Antitnist
& Eriforcement of.ludgment Slander Personal Injiiry D 820 Copyrights |J 430 Banks and Baiiking
Cl 151 Medicare Act fl 330 Federal Employers’ Product liability Cl 830 Pateni ij 450 Commerce
Cl 152 Recovery of Defaulted Liability ij 368 Asbestos Personal |:l 835 Patent - Abbreviated ij 460 Deportation
Student Loans ij 340 Marine Injui'y Product New Dmg Application ij 470 Racketeer Intluenced and
(Excludes Veterans) Cl 345 Marine Product Liability Cl 840 Tradeinark Comipt Organizations
ij 153 Recovery ovaerpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY ij 480 Consuiner Credit
ofVeteran’s Benetits IJ 350 Motor Veliicle Ei 370 Otlier Fraud I'_'l 710 Fair Labor Standards D 861 HIA (1395&) ij 490 Cable/Sat TV
ij 160 Stockholders’ Suits D 355 Motor Vehicle El 371 'I`rut]i in Lending Act U 862 Black Lung (923) ij 850 Securities/Cormnodities/
Ij 190 Other ContIact Product Liability Cl 380 Other Personal Cl 720 Labor/Management U 863 DIWC/DIWW (405(g)) Exchange
ij 195 Conn'act Prodiict Liabiiity El 360 Other Personal Property Dainage Relations ij 864 SS!D Title XVI ij 890 Otlier Statiitory Acii`ons
ij 196 Franchise Injnry ij 385 Property Damage ij 740 Railway Labor Act CI 865 RSI (405(g)) ij 891 Agricultural Acts
Cl 362 Personal lnjuxy - Prodiict Liability Cl 751 Fainily and Medical ij 893 Environmental Matters
Medical Malpractice Leave Act ij 895 Freedom of Infomiation
I REAL PROPERTY CIVIL RIGHTS PRISONER PETI'I'IONS El 790 Otlier Labcr Li!igation FEDERAL TAX SUITS Act
E] 210 Land Condemnation Cl 440 Other Civil Riglits Habeas Corpus: i:l 791 Einployee Retirement ij 870 Taxes (UrS. Plaiiitiff |'J 896 Arbitration
l:| 220 Foreclosure |:] 441 Voting C] 463 Aiieii Detainee Incoine Secun'ty Act or Defendarit) ij 899 Administrative Procednre
ij 230 Rent Lease & Ejectment [l 442 Employment U 510 Motioris to Vacate ij 871 IRS_Third Party Act/Revie\v or Appeal of
l'J 240 'I`orts to Land ij 443 Housing,/ Sentence 26 USC 7609 Agency Decisioii
fl 245 Tort Product Liability Accomincdatioiis E] 530 General D 950 Constitiitionality of
[J 290 A11 Other Real Property ij 445 Amer. W/Disabilities - [] 535 Death Penalty INIMIGRATION State Statutes
Employi_nent Other: |:l 462 Naturalization Application
ij 446 Amer. \v/'Disabilities - ij 540 Mandainus & Other C| 465 Other Immigration
Other C] 550 Civil Rights Actions
ij 448 Education [] 555 Prison Condition
El 560 Civil Detainee -

 

 

Conditions of
Confinement

 

 

 

 

V. ORIGIN (P[ace an “X” in O)ie Box On/y)

Ml Original IJ 2 Removed from ij 3 Remanded from ij 4 Reinstated or U 5 Transferred from ij 6 Multidistrict ij 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specijjd Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statuf€ under WhiCh you are filing (Da nol cite jurisdictional stafllies unless di)'ersitjdj
Title 21 U.S.C. §§ 881(3)(6)
Brief description of cause:

forfeiture of proceeds and facilitating money

 

 

VII. REQUESTED IN El cHECK iF THis is A CLAss ACTioN DEMAND S CHECK YES Only if demanded in Complaint
COMPLAINT: UNDER RULE 23, F~R.CV.P- JURY DEMAND: cl Yes )21N0
VIII. RELATED CASE(S) q _
IF ANY (See ins!l'nctlons)_' JUDGE DOCKET NUMBER

 

 

iii wit

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

ltf;`i`i.tiifl€?ii°§M “D
t c ii 6

APPLYING IFP

JUDGE

MAG. JUDGE

